Orders reversed on the law and the facts, with ten dollars costs and disbursements, motions granted to the extent of granting defendant’s motion to vacate the judgment entered upon her default and to direct the acceptance of her answer, and matter remitted to the Special Term to determine defendant’s motion for alimony and counsel fees. In our opinion, defendant sufficiently excused her default and should be afforded an opportunity to defend the action and assert her counterclaim. Since the Special Term did not consider her motion for alimony and counsel fees, the matter must be remitted to determine such motion. Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ., concur.